Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant amended claims 1, 10, 15, and 16.  Applicant’s arguments with respect to claim(s) 1-15 and withdrawn claims 16-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the previous rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth m section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner m which the invention was made.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (Pub. No. US 2009/0115041 Al) hereafter referred to as Igarashi, and further in view of Kuo et al. (Pub. No. US 2015/0002229 A1) hereafter referred to as Kuo.

1. 	Regarding claim 1, Igarashi teaches:

    PNG
    media_image1.png
    271
    290
    media_image1.png
    Greyscale


a first antenna structure on the first surface of the substrate (See [0033] - a first antenna connecting terminal 111 ... , a partial antenna wiring 12, a first matching circuit wiring 121); and
a first wire bond that electrically connects the first antenna structure to the substrate to form an antenna (See [0033] - first antenna connecting terminal 111; [0034] - two bonding wire attaching points 15 of the matching circuit wirings 121 and 122 via the two bonding wires 14), and
Igarashi does not specifically teach:
that is entirely positioned with a perimeter of the substrate,
However, Kuo teaches:
that is entirely positioned with a perimeter of the substrate (See Kuo [0050] – wire bond wall 50, 300, 310, 318 may be connected to one or more passive or active devices to further control and/or optimize the response of wire bond wall 50, 300, 310, 318. The additional devices may be formed within package 20, 70, or may be external to package 20, 70 … any number of IPDs may be provided in combination with wire bond wall 50 to provide electrical isolation of the components of package 20).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a semiconductor device comprising an antenna connected by wire bonds on the surface of a substrate within the perimeter of the substrate.  Motivation to combine the references stems from the desire to improve the efficiency of the semiconductor package and provide electrical isolation of the components of a package device.  See also Kuo [0050] – Generally, a capacitance and/or inductance of IPD 400 will be selected so that, when connected to wire bond wall 50, the impedance of wire bond wall 50 in combination with IPD 400 is tuned to 

2.    Regarding claim 2, Igarashi teaches:
wherein the first wire bond electrically connects the first antenna structure to a radio communication device (See [0034] - bonding wire attaching points 15 of the matching circuit wirings 121 ... via the two bonding wires 14; Each of the first pad electrode 131 and the second pad electrode 132 is connected to an RF input/output circuit 4 mounted on the semiconductor chip 13).

3.    Regarding claim 3, Igarashi teaches:
wherein the radio communication device comprises a transmitter, transceiver, or receiver (See [0034] - RF input/output circuit 4).

4.    Regarding claim 4, Igarashi teaches:
wherein the antenna is tunable by varying a length of the first wire bond (See [0050] - the RF input/output circuit 4 formed on the semiconductor chip 13 with the bonding wire 14. FIG. 7 shows the T-matching circuit. However, if the distance between the two matching circuit wirings


5.    Regarding claim 5, Igarashi teaches:
wherein the antenna is tunable by varying a diameter of the first wire bond (See [0050] - the RF input/output circuit 4 formed on the semiconductor chip 13 with the bonding wire 14. FIG. 7 shows the T-matching circuit. However, if the distance between the two matching circuit wirings 121 and 122 is larger than a distance between the bonding wirings of the two bonding pads connected to the RF input/output circuit 4, a delta matching circuit can be realized; [0053] - As an example, when electromagnetic wave having a frequency of 2.45 GHz is used, in the case of a half-wavelength dipole antenna, a length of the antenna must be about 6.13 cm. Since the antenna only needs to be formed on the PCB to which the semiconductor device according to the present invention is attached, it does not affect the semiconductor device of the present invention so much. On the other hand, a size of the matching circuit wiring is within the range of 5 to 8 mm).

6.    Regarding claim 8, Igarashi teaches:
comprising a second antenna structure on the first surface of the substrate and a second wire bond that electrically connects the second antenna structure to the substrate to form a second antenna (See [0033] - first antenna connecting terminal 111 and the second antenna connecting terminal 112. The first matching circuit wiring 121 and the second matching circuit wiring 122 are connected to the antenna partial wiring 12).

7.  Regarding claim 9, Igarashi teaches:


8. Regarding claim 10, Igarashi teaches:
A semiconductor device (See [0033] - semiconductor package 1) comprising: a substrate having a first surface and a second surface opposite the first surface (See [0033] -insulating substrate 10);
a first antenna structure on the first surface of the substrate (See [0033] - a first antenna connecting terminal 111 ... , a partial antenna wiring 12, a first matching circuit wiring 121);
a second antenna structure on the first surface of the substrate (See Fig. 2 depicting antenna two comprising portions 112 / 12 / 122 / 14 / 132);
a radio communication device electrically connected to the substrate (See [0034] - RF input/output circuit 4); and
a first wire bond (See [0033] - first antenna connecting terminal 111; [0034] - two bonding wire attaching points 15 of the matching circuit wirings 121 and 122 via the two bonding wires 14);

wherein the substrate has a second antenna configuration (See [0033] - second antenna connecting terminal 112) when the first wire bond is connected between the first surface of the substrate and the second antenna structure (See Fig. 2 depicting portion 12 connecting first antenna 111 / 12 / 121/ 14/ 131 and second antenna 112 / 12 / 122 / 14 / 132) ), and
Igarashi does not specifically teach:
the first antenna structure being located entirely on the first surface of the substrate,
However, Kuo teaches:
the first antenna structure and the second antenna structure being located entirely on the first surface of the substrate (See Kuo [0050] – wire bond wall 50, 300, 310, 318 may be connected to one or more passive or active devices to further control and/or optimize the response of wire bond wall 50, 300, 310, 318. The additional devices may be formed within package 20, 70, or may be external to package 20, 70 … any number of IPDs may be provided in combination with wire bond wall 50 to provide electrical isolation of the components of package 20; See also [0049] – wire bond wall 50, 300, 310, 318 operates as a tuned antenna configured to absorb the electromagnetic emissions of either of carrier amplifier 22 and peaking amplifier 24 (or other circuitry) to prevent those emissions from impinging upon the other circuit).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a semiconductor device comprising an antenna connected by wire bonds on the surface of a substrate within the perimeter of the substrate.  Motivation to combine the references stems from the desire to improve the efficiency of the semiconductor 

9.    Regarding claim 11, Igarashi teaches:
wherein the first antenna structure has a first area and the second antenna structure has a second area that differs from the first area (See Fig. 2 depicting separate areas for first antenna 111 / 12 / 121/ 14/ 131 and second antenna 112 / 12 / 122 / 14 / 132).

10.    Regarding claim 12, Igarashi teaches:
wherein the first antenna structure has a first shape and the second antenna structure has a second shape that differs from the first shape (See Fig. 2 depicting portions of first and second antenna portions 121 and 122 having different shapes).

11.    Regarding claim 13, Igarashi teaches:


12.    Regarding claim 14, Igarashi teaches:
comprising a second wire bond, wherein the substrate has a third antenna configuration when the first wire bond is connected between the first surface of the substrate and the first antenna structure and when the second wire bond is connected between the first surface of the substrate and the second antenna structure (See [0048] - FIG. 6 is a schematic view showing an application example of the present invention applied to a DIP (Dual In-line Package)-type integrated circuit. In the DIP type integrated circuit, a plurality of external connecting terminals 11, 16, 17 and so on are disposed on each of both long sides of a rectangular integrated circuit body. Here, the partial antenna wiring 12 is provided in the width direction of the integrated circuit and is connected to the two opposed external connecting terminals 11. The partial antenna wiring 12 is connected to the external antenna element 18 through these external connecting terminals 11).

13.    Regarding claim 15, Igarashi teaches:
comprising a third antenna structure on the first surface of the substrate, wherein the substrate has a fourth antenna configuration when the first wire bond is connected between the first surface of the substrate and the third antenna structure (See [0048] - FIG. 6 is a schematic view showing an application example of the present invention applied to a DIP (Dual In-line Package)-type integrated circuit. In the DIP type integrated circuit, a plurality of external connecting terminals 11, 16, 17 and so on are disposed on each of both long sides of a rectangular integrated circuit body. .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (Pub. No.
US 2009/0115041 Al) hereafter referred to as Igarashi, and further in view of Kuo et al. (Pub. No. US 2015/0002229 A1) hereafter referred to as Kuo, and further in view of Zimmerman et al. (Pub. No. US 2016/0197400 Al) hereafter referred to as Zimmerman.

14. Regarding claim 6, Igarashi does not specifically teach:
wherein the wire bond is comprised of a metal and wherein the antenna is tunable by varying the metal.
However, Zimmerman teaches:
wherein the wire bond is comprised of a metal and wherein the antenna is tunable by varying the metal (Zimmerman [0010] - one or layers of conductor such as copper foil; [0014] - the length of the wire bonds 40 can be minimized which is advantageous for high frequency signals such as the radio-frequency signal 20).
It would be obvious to one of ordinary skill at the time of filing to combine the teachings of the references to create the antenna device taught by Igarashi to include the teachings of the type of material such as metal and copper in particular taught by the Zimmerman reference. Motivation to combine the references stems from the desire to use known techniques for fabrication of antenna portions while maintaining a small footprint for the device. See also Zimmerman [0014] — length of the wire bonds 40 can be minimized which is advantageous for high frequency signals.

15. Regarding claim 7, Igarashi teaches:

It would be obvious to one of ordinary skill at the time of filing to combine the teachings of the references to create the antenna device taught by Igarashi to include the teachings of the type of material such as metal and copper in particular taught by the Zimmerman reference. Motivation to combine the references stems from the desire to use known techniques for fabrication of antenna portions while maintaining a small footprint for the device. See also Zimmerman [0014] — length of the wire bonds 40 can be minimized which is advantageous for high frequency signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918. The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845